DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keiichi Kono et al. U.S. Patent 10,843,607 B2 (Kono).
Regarding claim 1, Kono discloses a vehicle seat comprising: a seat cushion configured so as to support buttocks of a seated occupant from a seat lower side (Column 5 Lines 55-64); a seatback (Element 12) configured so as to support a back of the seated occupant from a seat rear side; a headrest (Element 14) configured so as to support a head of the seated occupant from the seat rear side; and a head support section (Element 24) provided at the headrest, the head support section being configured to support a location corresponding an occipital bone of the head of the seated occupant from a seat left-right direction, and also being configured to support the location in a forward direction and in a seat obliquely upward direction from the seat rear side (Column 9 Line 1-22 and shown in Figure 4 Element 24).  
Regarding claims 2 and 3, Kono discloses the vehicle seat wherein: a shape and a dimension of the head support section are set such that contact pressure between the head support section and a first location corresponding to the occipital bone of the head of the seated occupant increases in a case in which acceleration in a seat rightward direction has acted on the seated occupant, and such that contact pressure between the head support section and a second location corresponding to the occipital bone of the head of the seated occupant and at a same height as the first location increases in a case in which acceleration in a seat leftward direction has acted on the seated occupant; wherein a shape and a dimension of the head support section are set such that the head of the seated occupant is supported further toward a rear side than a mastoid process (Column 14 Line 50-Column 15 Line 22; Figure 4 and 5).  The force distribution as claimed in dependent on position of the head, gravity, speed, and other undefined variables. 
Regarding claim 4, Kono discloses the vehicle seat wherein: the headrest includes: a headrest body (Figure 1 Element 22), and the head support section (Element 24) supported by the headrest body; and the head support section is capable of being displaced between a state of being stowed in the headrest body and a state of projecting toward a seat front side with respect to the headrest body (Figure 1-5).  
Regarding claim 5, Kono discloses a headrest comprising: a headrest body (Element 22) configured so as to support a head of a seated occupant from a seat rear side (Figure 1 Element 14); and a head support section (Element 24) supported by the headrest body, the head support section being configured to support a location corresponding an occipital bone of the head of the seated occupant from a seat left-right direction, and also being configured to support the location in a forward direction and in a seat obliquely upward direction from the seat rear side (Figure 1-5). 
Regarding claim 6, Kono discloses a head support member (Element 14) comprising: an attachment section configured so as to be attached to a vehicle seat (Element 206); and a head support section fixed to the vehicle seat by attaching the attachment section to the vehicle seat, the head support section being configured to support a location corresponding an occipital bone of a head of a seated occupant from a seat left-right direction (Element 24), and also being configured to support the location in a forward direction and in a seat obliquely upward direction from a seat rear side (Figure 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636